Per Curiam:

In a petition for a rehearing attention is called to the fact that between the original enactment of the general statute relating to the fees of clerks of the district court, in 1899 (Laws 1899, ch. 141, § 8; see Gen. Stat. 1909, §3668), and its amendment in 1909 (Laws 1909, ch. 140), many special acts on the subject were passed, and that therefore the decision directly affects a large number of counties and officers. It is suggested that some of these, if aware of the controversy, would have desired to participate in the hearing. To the end that any who are interested in the question involved may be given a full opportunity to be heard before its determination becomes final, a rehearing is granted. Any briefs on either side will be considered, whether presented by parties to the litigation or by those who, although not parties, are affected by the result.
In the opinion (Wilson v. Edwards County, ante, p. 422, 424) the rule that a local act will prevail over a *626later general one is spoken of as controlling the case. That expression does not accurately indicate the ground of the decision. The court held that the special law of 1905 (Laws 1905, ch. 288, repealed by Laws 1911, ch. 195), was still in force, because it was essentially a later enactment than the general law, which was regarded as dating from its original passage in 1899, rather than from its reenactment in 1909, so far as its provisions remained unchanged.